Gunter, Justice.
This appeal is from a judgment, based on the verdict of a jury, that awarded specific performance of a contract and created a first lien on the subject realty in favor of the seller-appellee for the balance of the purchase price due plus interest. The purchaser-appellant has come here for review. This is the second appearance of this case in this court. See Horner v. Savannah Valley Enterprises, Inc., 234 Ga. 371 (216 SE2d 113) (1975).
The errors enumerated here by the appellant relate to the admission or exclusion of evidence, the submission of a special verdict to the jury hearing the case, and a complaint about the trial court’s charge to the jury.
We have reviewed the transcript and the charge to the jury, and we find these enumerated errors to be without merit. Also, the evidence adequately sustained the verdict rendered by the jury.

Judgment affirmed.


All the Justices concur.